DETAILED ACTION
This Office Action is in response to the Amendment filed on 20 October 2021.
Claims 1-36 are presented for examination.
Claims 1, 6, 11 and 16 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 20 October 2021 have been fully considered but they are not persuasive.  The reasons are set forth below.

(1)	"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). 
For instance, claim 1 recites (in part): 
...wherein the at least one radio transceiver is configured to: 

receive Physical Uplink Shared Channel (PUSCH) by one or more OFDM symbols, the one or more OFDM symbols being included in 
the resource allocation, in the slot of the second subframe, 
wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time. 

Applicant respectfully submits that the cited references, and any combination thereof, fail to teach or suggest the above features and, therefore, claim 1 is patentable for at least these reasons [Remarks, page 3].

(2)	For example, the Examiner acknowledges that the combination of Horiuchi and Dai does not explicitly disclose "wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time" (July 21, 2021 Office Action, p. 6). 
Nevertheless, the grounds of rejection rely on allegations that Shalin remedies the deficient teachings of Horiuchi and Dai. 
Applicant respectfully disagrees with the grounds of rejection. Claim 1 recites (in part) "...transmit uplink grant information in... symbols of a first subframe on downlink, the uplink grant information providing resource allocation in a slot of a second subframe on uplink... wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time" (emphasis added). 
In contrast to claim 1, Shalin teaches in Fig. 7 and ¶ [0071]-[0075], and in particular Fig. 77 and ¶ [0074], that an (multi-TTI) uplink grant sent in subframe 10 


    PNG
    media_image1.png
    374
    589
    media_image1.png
    Greyscale

 [0074] A new multi-TTI uplink grant for a wireless device 14 is transmitted in the downlink from the base station 12 in the gap Subframe 
(G) to provide a new uplink assignment for that wireless device 14. Note that the new multi-TTI uplink grant may be for the same wireless device 
14 as the previous uplink grant or a different wireless device 14. By 
positioning the gap Subframe (G) at g S d < m or, in one example, d = g < 
m, the new uplink grant can start the new uplink assignment for the 
corresponding wireless device 14 in the Subframe immediately following 
the end of the previous uplink assignment (i.e., the new uplink 
assignment can begin at Subframe 18 as illustrated in this example). As a 
result, subframes that cannot be used for uplink transmission between the previous and new uplink assignments can be avoided, which in turn 
maximizes the amount of Subframes for uplink transmission. 

Thus, the aspects of Shalin relied upon by the rejections explicitly teach that the uplink scheduling delay (g) is five subframes, as explicitly indicated in Fig. 7 of Shalin. 
Indeed, Shalin describes in Figs. 3 and 4 and [0005] and [0065] that the uplink  scheduling delay (u) is needed between the subframe in which an uplink grant is transmitted and the subframe at which uplink assignment begins. If an uplink grant is transmitted in downlink subframe n, the wireless device can start uplink transmission in subframe n+g, where u is an uplink scheduling delay ( [0005] of Sahlin). The minimum uplink scheduling delay (g) is four subframes ( [0005] of Sahlin). 
Therefore, Applicant respectfully submits that Shalin fails to remedy the deficient teachings of Horiuchi and Dai with respect to the claimed features of "...transmit uplink grant information in... symbols of a first subframe on downlink, the uplink grant information providing resource allocation in a slot of a second subframe on uplink... wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time" (emphasis added), as recited in claim 1. 

The Examiner respectfully disagrees with this argument.

As per the first and second argument,
As indicated in the previous rejection and below, Horiuchi discloses a radio station (see Figure 4 and page 3, paragraph 26, line 2; a radio station/base station 100) comprising:
at least one radio transceiver (see Figure 4 and page 4, paragraph 63, line 4; at least one radio transceiver/radio transmission section 107); and 
at least one processor coupled to the at least one radio transceiver (see Figure 4 and page 4, paragraph 63; at least one processor/(base station 100 contains a processor) coupled to the at least one radio transceiver/radio transmission section 107), 
wherein the at least one radio transceiver (see Figure 4 and page 4, paragraph 63, line 4; wherein the at least one radio transceiver/radio transmission section 107) is configured to: 
transmit uplink grant information in an E-PDCCH region of a first subframe (see Figure 7 and page 6, paragraph 99 and page 6, paragraph 101; transmitting/transmission uplink/uplink grant/grant information in an E-PDDCH/E-PDDCH region of a first subframe/subframe #1), the uplink grant information providing resource allocation in a slot of a second subframe (see Figure 7 and page 6, paragraphs 101-102; the uplink/uplink grant/grant information providing resource allocation/(assigned) in a latter slot/(E-PDCCH takes up the latter slot of the subframe) of a second subframe/subframe #5); and 
receive Physical Uplink Shared Channel (PUSCH) by one or more OFDM symbols (see Figure 7 and page 6, paragraphs 101-102; receive/transmitted Physical Uplink Shared Channel (PUSCH)/PUSCH by one or more OFDM symbols/subframe #5 contains one or more OFDM symbols), the one or more OFDM symbols being included in the resource allocation (see Figure 7 and page 6, paragraphs 101-102; the one or more OFDM symbols/(PUSCH contains one or more OFDM symbols) being included in the resource allocation/assigned), in the slot of the second subframe (see Figure 7 and page 6, paragraphs 101-102; in the slot of the second subframe/subframe #5).
Although Horiuchi discloses transmit uplink grant information in an E-PDDCH region of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe as set forth above,
Horiuchi does not explicitly disclose “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink” or “on uplink”.
However, Dai discloses a radio station comprising:
transmit uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink (see Figure 4c and page 8, paragraphs 160 and 179 and page 9, paragraphs 187 and 197; transmit/transmitted uplink/UL grant/grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols/(symbols 4, 5 and 6 are the last 3 OFDM symbols) of a first subframe/(subframe n-1) on downlink/downlink), the uplink grant information providing resource allocation in a slot of a second subframe on uplink (see Figure 4c and page 8, paragraph 179; the uplink/UL grant/grant information providing resource allocation/(PDSCH scheduling) in a slot/(first time slot) of a second subframe/(subframe n) on uplink/UL).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink” or “on uplink” as taught by Dai in the system of Horiuchi to avoid the resource waste caused by muting and reducing the restriction to scheduling (see page 3, paragraph 16, lines 11-13 of Dai).
Although the combination of Horiuchi and Dai discloses transmit uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink, the uplink grant information providing resource allocation in a slot of a second subframe on uplink as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time”.
However, Sahlin discloses a radio station comprising:
transmit uplink grant information on a first subframe on downlink (see Figure 7 and paragraphs 74-75; transmit/transmitted uplink/uplink grant/grant information on a first subframe/(subframe 10) on downlink/downlink); and 
wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time (see Figure 7 and paragraphs 74-75; wherein the first subframe/(subframe 10) on the downlink/downlink is consecutive/(subframe 11 follows subframe 10) to the second subframe/(subframe 11) on the uplink/uplink in time/time as shown in Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time” as taught by Sahlin in the combined system of Horiuchi and Dai to maximize the radio resources used for uplink traffic in a TDD cell with only or heavy uplink (see page 5, paragraph 64, lines 1-2 of Sahlin).
In other words, in regards to Applicant’s argument “In contrast to claim 1, Shalin teaches in Fig. 7 and ¶ [0071]-[0075], and in particular Fig. 77 and ¶ [0074], that an (multi-TTI) uplink grant sent in subframe 10 indicates uplink assignment subframe 18 or later”, Horiuchi discloses a radio station (see Figure 4 and page 3, paragraph 26, line 2; a radio station/base station 100) comprising: transmit uplink grant information in an E-PDCCH region of a first subframe (see Figure 7 and page 6, paragraph 99 and page 6, paragraph 101; transmitting/transmission uplink/uplink grant/grant information in an E-PDDCH/E-PDDCH region of a first subframe/subframe #1), the uplink grant information providing resource allocation in a slot of a second subframe (see Figure 7 and page 6, paragraphs 101-102; the uplink/uplink grant/grant information providing resource allocation/(assigned) in a latter slot/(E-PDCCH takes up the latter slot of the subframe) of a second subframe/subframe #5).  In other words, Shalin was only used to cure the deficiencies of Horiuchi regarding the limitation “transmit uplink grant information on a first subframe on downlink” since paragraphs 99 and 101 of Horiuchi discloses uplink grant transmission in an E-PDDCH region of subframe #1 and the uplink grant information assigned E-PDCCH takes up the latter slot of subframe #5/second subframe.   Additionally, Figure 7 and paragraphs 74-75 of Sahlin shows subframe 10/(first subframe) on the downlink contains an uplink grant and subframe 11/(second subframe) on the uplink is consecutive to subframe 10.
In regards to Applicant’s argument “Thus, the aspects of Shalin relied upon by the rejections explicitly teach that the uplink scheduling delay (g) is five subframes, as explicitly indicated in Fig. 7 of Shalin”, Sahlin discloses subframe 10 with an uplink grant on the downlink.  Therefore, Shalin discloses the broadly claimed limitation “transmit uplink grant information on a first subframe on downlink”.
In regards to Applicant’s argument, “Indeed, Shalin describes in Figs. 3 and 4 and [0005] and [0065] that the uplink  scheduling delay (u) is needed between the subframe in which an uplink grant is transmitted and the subframe at which uplink assignment begins. If an uplink grant is transmitted in downlink subframe n, the wireless device can start uplink transmission in subframe n+g, where u is an uplink scheduling delay ( [0005] of Sahlin). The minimum uplink scheduling delay (g) is four subframes ( [0005] of Sahlin)”, Figure 7 shows subframe 10 contains an uplink grant and is a downlink subframe.  Figure 7 also shows subframe 11 is an uplink subframe that is consecutive to subframe 10.  The Applicant is arguing Figures 3, 4 and pargraphs 5 and 65 which have not been used to disclose the claimed limitations.
Therefore, the combination of Horiuchi, Dai and Sahlin discloses the broadly claimed limitation “transmit uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink, the uplink grant information providing resource allocation in a slot of a second subframe on uplink” and “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-7, 10-12, 15-17, 20, 23-24, 27-28, 31-32 and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (2014/0204893 A1), hereinafter Horiuchi, in view of Dai et al (US 2014/0376422 A1), hereinafter Dai, and further in view of Sahlin et al (US 2015/0264662 A1), hereinafter Sahlin.

Regarding Claim 1, Horiuchi discloses a radio station (see Figure 4 and page 3, paragraph 26, line 2; a radio station/base station 100) comprising:
at least one radio transceiver (see Figure 4 and page 4, paragraph 63, line 4; at least one radio transceiver/radio transmission section 107); and 
at least one processor coupled to the at least one radio transceiver (see Figure 4 and page 4, paragraph 63; at least one processor/(base station 100 contains a processor) coupled to the at least one radio transceiver/radio transmission section 107), 
wherein the at least one radio transceiver (see Figure 4 and page 4, paragraph 63, line 4; wherein the at least one radio transceiver/radio transmission section 107) is configured to: 
transmit uplink grant information in an E-PDCCH region of a first subframe (see Figure 7 and page 6, paragraph 99 and page 6, paragraph 101; transmitting/transmission uplink/uplink grant/grant information in an E-PDDCH/E-PDDCH region of a first subframe/subframe #1), the uplink grant information providing resource allocation in a slot of a second subframe (see Figure 7 and page 6, paragraphs 101-102; the uplink/uplink grant/grant information providing resource allocation/(assigned) in a latter slot/(E-PDCCH takes up the latter slot of the subframe) of a second subframe/subframe #5); and 
receive Physical Uplink Shared Channel (PUSCH) by one or more OFDM symbols (see Figure 7 and page 6, paragraphs 101-102; receive/transmitted Physical Uplink Shared Channel (PUSCH)/PUSCH by one or more OFDM symbols/subframe #5 contains one or more OFDM symbols), the one or more OFDM symbols being included in the resource allocation (see Figure 7 and page 6, paragraphs 101-102; the one or more OFDM symbols/(PUSCH contains one or more OFDM symbols) being included in the resource allocation/assigned), in the slot of the second subframe (see Figure 7 and page 6, paragraphs 101-102; in the slot of the second subframe/subframe #5).
Although Horiuchi discloses transmit uplink grant information in an E-PDDCH region of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe as set forth above,
Horiuchi does not explicitly disclose “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink” or “on uplink”.
However, Dai discloses a radio station comprising:
transmit uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink (see Figure 4c and page 8, paragraphs 160 and 179 and page 9, paragraphs 187 and 197; transmit/transmitted uplink/UL grant/grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols/(symbols 4, 5 and 6 are the last 3 OFDM symbols) of a first subframe/(subframe n-1) on downlink/downlink), the uplink grant information providing resource allocation in a slot of a second subframe on uplink (see Figure 4c and page 8, paragraph 179; the uplink/UL grant/grant information providing resource allocation/(PDSCH scheduling) in a slot/(first time slot) of a second subframe/(subframe n) on uplink/UL).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink” or “on uplink” as taught by Dai in the system of Horiuchi to avoid the resource waste caused by muting and reducing the restriction to scheduling (see page 3, paragraph 16, lines 11-13 of Dai).
Although the combination of Horiuchi and Dai discloses transmit uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink, the uplink grant information providing resource allocation in a slot of a second subframe on uplink as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time”.
However, Sahlin discloses a radio station comprising:
transmit uplink grant information on a first subframe on downlink (see Figure 7 and paragraphs 74-75; transmit/transmitted uplink/uplink grant/grant information on a first subframe/(subframe 10) on downlink/downlink); and 
wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time (see Figure 7 and paragraphs 74-75; wherein the first subframe/(subframe 10) on the downlink/downlink is consecutive/(subframe 11 follows subframe 10) to the second subframe/(subframe 11) on the uplink/uplink in time/time as shown in Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time” as taught by Sahlin in the combined system of Horiuchi and Dai to maximize the radio resources used for uplink traffic in a TDD cell with only or heavy uplink (see page 5, paragraph 64, lines 1-2 of Sahlin).
Regarding Claim 2, Horiuchi discloses the radio station, wherein the first subframe and the second subframe each comprise a plurality of time slots (see Figure 7 and page 6, paragraph 101; wherein the first subframe/(subframe #1) and the second subframe/(subframe) each comprise a plurality of time slots/contains a plurality of time slots), and 
wherein each of the plurality of time slots includes a plurality of time-frequency resources (see Figure 7 and page 6, paragraph 101; wherein each of the plurality of time slots includes a plurality of time-frequency resources/subframes #1 and #5 are time and frequency resources).
Regarding Claim 5, Horiuchi discloses the radio station, wherein the transport block is a transport block of an Uplink Shared channel (UL- SCH) used to transmit a user data packet (see Figure 7 and page 6, paragraph 101; Figure 7 discloses PUSCH).
Regarding Claim 6, Horiuchi discloses a radio terminal (see Figure 5 and page 4, paragraph 68, line 2; a radio terminal/terminal 200) comprising:
at least one radio transceiver (see Figure 5 and page 4, paragraph 68, line 3; at least one radio transceiver/radio receiving section 202); and 
at least one processor coupled to the at least one radio transceiver (see Figure 5 and page 4, paragraph 68; at least one processor/(terminal 200 contains a processor) coupled to the at least one radio transceiver/radio receiving section 202), 
wherein the at least one radio transceiver (see Figure 5 and page 4, paragraph 68, line 3; wherein the at least one radio transceiver/radio receiving section 202) is configured to: 
receive uplink grant information in an E-PDDCH region of a first subframe (see Figure 6 and page 6, paragraph 99 and page 6, paragraph 101; receive/transmission uplink/uplink grant/grant information in an E-PDDCH/E-PDDCH region of a first subframe/subframe), the uplink grant information providing resource allocation in a slot of a second subframe (see Figure 7 and page 6, paragraphs 101-102; the uplink/uplink grant/grant information providing resource allocation/(assigned) in a slot/(E-PDCCH takes up the latter slot of the subframe) of a second subframe/subframe #5); and 
transmit Physical Uplink Shared Channel (PUSCH) by one or more OFDM symbols (see Figure 7 and page 6, paragraphs 101-102; transmit/transmitted Physical Uplink Shared Channel (PUSCH)/PUSCH by one or more OFDM symbols/subframe #5 contains one or more OFDM symbols), the one or more OFDM symbols being included in the resource allocation (see Figure 7 and page 6, paragraphs 101-102; the one or more OFDM symbols/(PUSCH contains one or more OFDM symbols) being included in the resource allocation/assigned), in the slot of the second (see Figure 7 and page 6, paragraphs 101-102; in the slot of the second subframe/subframe #5).
Although Horiuchi discloses receive uplink grant information in an E-PDDCH region of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe as set forth above,
Horiuchi does not explicitly disclose “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols on downlink” or “on uplink”.
However, Dai discloses a radio terminal comprising:
receive uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink (see Figure 4c and page 8, paragraphs 160 and 179 and page 9, paragraphs 187 and 197; receive/transmitted uplink/UL grant/grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols/(symbols 4, 5 and 6 are the last 3 OFDM symbols) of a first subframe/(subframe n-1) on downlink/downlink), the uplink grant information providing resource allocation in a slot of a second subframe on uplink (see Figure 4c and page 8, paragraph 179; the uplink/UL grant/grant information providing resource allocation/(PDSCH scheduling) in a slot/(first time slot) of a second subframe/(subframe n) on uplink/UL).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols on downlink” or “on uplink” as taught by Dai in the system of Horiuchi to avoid the resource waste caused by muting and reducing the restriction to scheduling (see page 3, paragraph 16, lines 11-13 of Dai).
Although the combination of Horiuchi and Dai discloses receive uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink, the uplink grant information providing resource allocation in a slot of a second subframe on uplink as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time”.
However, Sahlin discloses a radio terminal comprising:
receive uplink grant information on a first subframe on downlink (see Figure 7 and paragraphs 74-75; receive/transmitted uplink/uplink grant/grant information on a first subframe/(subframe 10) on downlink/downlink); and 
wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time (see Figure 7 and paragraphs 74-75; wherein the first subframe/(subframe 10) on the downlink/downlink is consecutive/(subframe 11 follows subframe 10) to the second subframe/(subframe 11) on the uplink/uplink in time/time as shown in Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time” as taught by Sahlin in the combined system of Horiuchi and Dai to maximize the radio resources used for uplink traffic in a TDD cell with only or heavy uplink (see page 5, paragraph 64, lines 1-2 of Sahlin).
Regarding Claim 7, Horiuchi discloses the radio terminal, wherein the first subframe and the second subframe each comprise a plurality of time slots (see Figure 7 and page 6, paragraph 101; wherein the first subframe/(subframe #1) and the second subframe/(subframe) each comprise a plurality of time slots/contains a plurality of time slots), and 
wherein each of the plurality of time slots includes a plurality of time-frequency resources (see Figure 7 and page 6, paragraph 101; wherein each of the plurality of time slots includes a plurality of time-frequency resources/subframes #1 and #5 are time and frequency resources).
Regarding Claim 10, Horiuchi discloses the radio terminal, wherein the transport block is a transport block of an Uplink Shared channel (UL-SCH) used to transmit a user data packet (see Figure 7 and page 6, paragraph 101; Figure 7 discloses PUSCH).
Regarding Claim 11, Horiuchi discloses a communication method for a radio station, the communication method comprising: 
transmitting uplink grant information in an E-PDDCH region of a first subframe (see Figure 7 and page 6, paragraph 99 and page 6, paragraph 101; transmitting/transmission uplink/uplink grant/grant information in an E-PDDCH/E-PDDCH region of a first subframe/subframe #1), the uplink grant information providing resource allocation in a slot of a second subframe (see Figure 7 and page 6, paragraphs 101-102; the uplink/uplink grant/grant information providing resource allocation/(assigned) in a slot/(E-PDCCH takes up a slot of the subframe) of a second subframe/subframe #5); and 5 
receiving Physical Uplink Shared Channel (PUSCH) by one or more OFDM symbols (see Figure 7 and page 6, paragraphs 101-102; receiving/transmitted Physical Uplink Shared Channel (PUSCH)/PUSCH by one or more OFDM symbols/subframe #5 contains one or more OFDM symbols), the one or more OFDM symbols being included in the resource allocation (see Figure 7 and page 6, paragraphs 101-102; the one or more OFDM symbols/(PUSCH contains one or more OFDM symbols) being included in the resource allocation/assigned), in the slot of the second subframe (see Figure 7 and page 6, paragraphs 101-102; in the slot of the second subframe/subframe #5).
Although Horiuchi discloses transmitting uplink grant information in an E-PDDCH region of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe as set forth above,
Horiuchi does not explicitly disclose “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink” or “on uplink”.
However, Dai discloses a communication method for a radio station, the communication method comprising:
transmitting uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink (see Figure 4c and page 8, paragraphs 160 and 179 and page 9, paragraphs 187 and 197; transmitting/transmitted uplink/UL grant/grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols/(symbols 4, 5 and 6 are the last 3 OFDM symbols) of a first subframe/(subframe n-1) on downlink/downlink), the uplink grant information providing resource allocation in a slot of a second subframe on uplink (see Figure 4c and page 8, paragraph 179; the uplink/UL grant/grant information providing resource allocation/(PDSCH scheduling) in a slot/(first time slot) of a second subframe/(subframe n) on uplink/UL).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink” or “on uplink” as taught by Dai in the system of Horiuchi to avoid the resource waste caused by muting and reducing the restriction to scheduling (see page 3, paragraph 16, lines 11-13 of Dai).
Although the combination of Horiuchi and Dai discloses transmitting uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink, the uplink grant information providing resource allocation in a slot of a second subframe on uplink as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time”.
However, Sahlin discloses a communication method for a radio station, the communication method comprising:
transmitting uplink grant information on a first subframe on downlink (see Figure 7 and paragraphs 74-75; transmit/transmitted uplink/uplink grant/grant information on a first subframe/(subframe 10) on downlink/downlink); and 
wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time (see Figure 7 and paragraphs 74-75; wherein the first subframe/(subframe 10) on the downlink/downlink is consecutive/(subframe 11 follows subframe 10) to the second subframe/(subframe 11) on the uplink/uplink in time/time as shown in Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time” as taught by Sahlin in the combined system of Horiuchi and Dai to maximize the radio resources used for uplink traffic in a TDD cell with only or heavy uplink (see page 5, paragraph 64, lines 1-2 of Sahlin).
Regarding Claim 12, Horiuchi discloses the radio station, wherein the first subframe and the second subframe each comprise a plurality of time slots (see Figure 7 and page 6, paragraph 101; wherein the first subframe/(subframe #1) and the second subframe/(subframe) each comprise a plurality of time slots/contains a plurality of time slots), and 
wherein each of the plurality of time slots includes a plurality of time-frequency resources (see Figure 7 and page 6, paragraph 101; wherein each of the plurality of time slots includes a plurality of time-frequency resources/subframes #1 and #5 are time and frequency resources).
Regarding Claim 15, Horiuchi discloses the communication method, wherein the transport block is a transport block of an Uplink Shared channel (UL- SCH) used to transmit a user data packet (see Figure 7 and page 6, paragraph 101; Figure 7 discloses PUSCH).
Regarding Claim 16, Horiuchi a communication method for a radio terminal, the communication method comprising: 
receiving uplink grant information in an E-PDDCH region of a first subframe (see Figure 7 and page 6, paragraph 99 and page 6, paragraph 101; receiving/transmission uplink/uplink grant/grant information in an E-PDDCH/E-PDDCH region of a first subframe/subframe #1), the uplink grant information providing resource allocation in a slot of a second subframe (see Figure 7 and page 6, paragraphs 101-102; the uplink/uplink grant/grant information providing resource allocation/(assigned) in a slot/(E-PDCCH takes up the latter slot of the subframe) of a second subframe/subframe #5); and
transmitting Physical Uplink Shared Channel (PUSCH) by one or more OFDM symbols (see Figure 7 and page 6, paragraphs 101-102; transmitting/transmitted Physical Uplink Shared Channel (PUSCH)/PUSCH by one or more OFDM symbols/subframe #5 contains one or more OFDM symbols), the one or more OFDM symbols being included in the resource allocation (see Figure 7 and page 6, paragraphs 101-102; the one or more OFDM symbols/(PUSCH contains one or more OFDM symbols) being included in the resource allocation/assigned), in the slot of the second subframe (see Figure 7 and page 6, paragraphs 101-102; in the slot of the second subframe/subframe #5).
Although Horiuchi discloses receiving uplink grant information in an E-PDDCH region of a first subframe, the uplink grant information providing resource allocation in a slot of a second subframe as set forth above,
Horiuchi does not explicitly disclose “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols on downlink” or “on uplink”.
However, Dai discloses a communication method for a radio terminal, the communication method comprising:
receiving uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink (see Figure 4c and page 8, paragraphs 160 and 179 and page 9, paragraphs 187 and 197; receiving/transmitted uplink/UL grant/grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols/(symbols 4, 5 and 6 are the last 3 OFDM symbols) of a first subframe/(subframe n-1) on downlink/downlink), the uplink grant information providing resource allocation in a slot of a second subframe on uplink (see Figure 4c and page 8, paragraph 179; the uplink/UL grant/grant information providing resource allocation/(PDSCH scheduling) in a slot/(first time slot) of a second subframe/(subframe n) on uplink/UL).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols on downlink” or “on uplink” as taught by Dai in the system of Horiuchi to avoid the resource waste caused by muting and reducing the restriction to scheduling (see page 3, paragraph 16, lines 11-13 of Dai).
Although the combination of Horiuchi and Dai discloses receiving uplink grant information in last 3 Orthogonal Frequency Division Multiplexing (OFDM) symbols of a first subframe on downlink, the uplink grant information providing resource allocation in a slot of a second subframe on uplink as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time”.
However, Sahlin discloses a communication method for a radio terminal, the communication method comprising:
receiving uplink grant information on a first subframe on downlink (see Figure 7 and paragraphs 74-75; receiving/transmitted uplink/uplink grant/grant information on a first subframe/(subframe 10) on downlink/downlink); and 
wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time (see Figure 7 and paragraphs 74-75; wherein the first subframe/(subframe 10) on the downlink/downlink is consecutive/(subframe 11 follows subframe 10) to the second subframe/(subframe 11) on the uplink/uplink in time/time as shown in Figure 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first subframe on the downlink is consecutive to the second subframe on the uplink in time” as taught by Sahlin in the combined system of Horiuchi and Dai to maximize the radio resources used for uplink traffic in a TDD cell with only or heavy uplink (see page 5, paragraph 64, lines 1-2 of Sahlin).
Regarding Claim 17, Horiuchi discloses the communication method, wherein the first subframe and the second subframe each comprise a plurality of time slots (see Figure 7 and page 6, paragraph 101; wherein the first subframe/(subframe #1) and the second subframe/(subframe) each comprise a plurality of time slots/contains a plurality of time slots), and 
wherein each of the plurality of time slots includes a plurality of time-frequency resources (see Figure 7 and page 6, paragraph 101; wherein each of the plurality of time slots includes a plurality of time-frequency resources/subframes #1 and #5 are time and frequency resources).
Regarding Claim 20, Horiuchi discloses the communication method, wherein the transport block is a transport block of an Uplink Shared channel (UL- SCH) used to transmit a user data packet (see Figure 7 and page 6, paragraph 101; Figure 7 discloses PUSCH).
Regarding Claim 23, Although Horiuchi discloses the radio station as set forth above,
Horiuchi does not explicitly disclose “wherein the last 3 OFDM symbols are in a time domain”.
However, Dai discloses the radio station, wherein the last 3 OFDM symbols are in a time domain (see Figure 4c and page 8, paragraphs 160 and 179 and page 9, paragraphs 187 and 197; Figure 4c shows the last 3 OFDM symbols are in the time domain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the last 3 OFDM symbols are in a time domain” as taught by Dai in the system of Horiuchi to avoid the resource waste caused by muting and reducing the restriction to scheduling (see page 3, paragraph 16, lines 11-13 of Dai).
Regarding Claim 24, Horiuchi discloses the radio station, wherein the second subframe follows the first subframe in a time domain (see Figure 7 and page 6, paragraphs 101-102; wherein the second subframe follows the first subframe/(subframe #5 follows subframe #1) in a time domain/subframes consists of frequency resources in time domain).
Regarding Claim 27, Although Horiuchi discloses the radio terminal as set forth above,
Horiuchi does not explicitly disclose does not explicitly disclose “wherein the last 3 OFDM symbols are in a time domain”.
However, Dai discloses the radio terminal, wherein the last 3 OFDM symbols are in a time domain (see Figure 4c and page 8, paragraphs 160 and 179 and page 9, paragraphs 187 and 197; Figure 4c shows the last 3 OFDM symbols are in the time domain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the last 3 OFDM symbols are in a time domain” as taught by Dai in the system of Horiuchi to avoid the resource waste caused by muting and reducing the restriction to scheduling (see page 3, paragraph 16, lines 11-13 of Dai).
Regarding Claim 28, Horiuchi discloses the radio terminal, wherein the second subframe follows the first subframe in a time domain (see Figure 7 and page 6, paragraphs 101-102; wherein the second subframe follows the first subframe/(subframe #5 follows subframe #1) in a time domain/subframes consists of frequency resources in time domain).
Regarding Claim 31, Although Horiuchi discloses the communication method as set forth above,
Horiuchi does not explicitly disclose does not explicitly disclose “wherein the last 3 OFDM symbols are in a time domain”.
However, Dai discloses the communication method, wherein the last 3 OFDM symbols are in a time domain (see Figure 4c and page 8, paragraphs 160 and 179 and page 9, paragraphs 187 and 197; Figure 4c shows the last 3 OFDM symbols are in the time domain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the last 3 OFDM symbols are in a time domain” as taught by Dai in the system of Horiuchi to avoid the resource waste caused by muting and reducing the restriction to scheduling (see page 3, paragraph 16, lines 11-13 of Dai).
Regarding Claim 32, Horiuchi discloses the communication method, wherein the second subframe follows the first subframe in a time domain (see Figure 7 and page 6, paragraphs 101-102; wherein the second subframe follows the first subframe/(subframe #5 follows subframe #1) in a time domain/subframes consists of frequency resources in time domain).
Regarding Claim 35, Although Horiuchi discloses the communication method as set forth above,
Horiuchi does not explicitly disclose does not explicitly disclose “wherein the last 3 OFDM symbols are in a time domain”.
However, Dai discloses the communication method, wherein the last 3 OFDM symbols are in a time domain see Figure 4c and page 8, paragraphs 160 and 179 and page 9, paragraphs 187 and 197; Figure 4c shows the last 3 OFDM symbols are in the time domain).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the last 3 OFDM symbols are in a time domain” as taught by Dai in the system of Horiuchi to avoid the resource waste caused by muting and reducing the restriction to scheduling (see page 3, paragraph 16, lines 11-13 of Dai).
Regarding Claim 36, Horiuchi discloses the communication method, wherein the second subframe follows the first subframe in a time domain (see Figure 7 and page 6, paragraphs 101-102; wherein the second subframe follows the first subframe/(subframe #5 follows subframe #1) in a time domain/subframes consists of frequency resources in time domain).




Claims 3, 8, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Dai and further in view of Sahlin and further in view of Ercisson et al (“Study On Latency Reduction Techniques for LTE”), hereinafter Ericsson NPL.

Regarding Claim 3, Although the combination of Horiuchi, Dai and Sahlin discloses the radio station as set forth above,
The combination of Horiuchi, Dai and Sahlin does not explicitly disclose “wherein the at least one processor is configured to allocate a plurality of time-frequency resources to at least one radio terminal” or “wherein the plurality of time-frequency resources are used to transmit or receive a transport block in accordance with a transmission time interval (TTI) or “wherein the TTI corresponds with an integer multiple of an OFDM symbol” or “wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe”.
However, Ericsson NPL discloses the radio station, wherein the at least one processor is configured to allocate a plurality of time-frequency resources to at least one radio terminal (see page 10, TTI Shortening in DL; The Figure on page 10 discloses scheduling, i.e. allocating time-frequency resources to UE2-PDSCH1, UE2-PDSCH2 at subframe n), 
wherein the plurality of time-frequency resources are used to transmit or receive a transport block in accordance with a transmission time interval (TTI) (see page 9, TTI Shortening In UL; The Figure of page 9 discloses the eNB sends a grant to the UE via TTI shortening), 
wherein the TTI is shorter than a duration of the first subframe and the second subframe (see page 10, TTI Shortening in DL; The Figure on page 10 discloses a TTI of half the duration of the subframe allocated to UE2-PDSCH2 at subframe n, and a TTI shorter than half the duration of the subframe allocated to UE2-PDSCH1 at subframe n), 
wherein the TTI corresponds with an integer multiple of an OFDM symbol (see page 10, TTI Shortening in DL; The figure of page 10 discloses a TTI which is 7 times larger than a symbol duration  The one allocated to UE2 - PDSCH2 - at subframe n), and
wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe (see page 10, TTI Shortening in DL; The Figure on page 10 discloses a TTI of half the duration of the subframe allocated to UE2-PDSCH2 at subframe n, and a TTI shorter than half the duration of the subframe allocated to UE2-PDSCH1 at subframe n).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the at least one processor is configured to allocate a plurality of time-frequency resources to at least one radio terminal” or “wherein the plurality of time-frequency resources are used to transmit or receive a transport block in accordance with a transmission time interval (TTI) or “wherein the TTI corresponds with an integer multiple of an OFDM symbol” or “wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe” as taught by Ericsson NPL in the combined system of Horiuchi, Dai and Sahlin to provide higher TCP throughput (see page 3 of Ericsson NPL).
Regarding Claim 8, Although the combination of Horiuchi, Dai and Sahlin discloses the radio station as set forth above,
The combination of Horiuchi, Dai and Sahlin does not explicitly disclose “wherein the at least one processor is configured to allocate a plurality of time-frequency resources to at least one radio terminal” or “wherein the plurality of time-frequency resources are used to transmit or receive a transport block in accordance with a transmission time interval (TTI) or “wherein the TTI corresponds with an integer multiple of an OFDM symbol” or “wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe”.
However, Ericsson NPL discloses the radio terminal, wherein the at least one radio transceiver is configured to transmit or receive a transport block in accordance with a transmission time interval (TTI) (see page 9, TTI Shortening In UL; The Figure of page 9 discloses the eNB sends a grant to the UE via TTI shortening), 
wherein the TTI is shorter than a duration of the first subframe and the second subframe (see page 10, TTI Shortening in DL; The Figure on page 10 discloses a TTI of half the duration of the subframe allocated to UE2-PDSCH2 at subframe n, and a TTI shorter than half the duration of the subframe allocated to UE2-PDSCH1 at subframe n), 
wherein the TTI corresponds with an integer multiple of an OFDM symbol (see page 10, TTI Shortening in DL; The figure of page 10 discloses a TTI which is 7 times larger than a symbol duration  The one allocated to UE2 - PDSCH2 - at subframe n),
wherein the transport block is transmitted using a plurality of time-frequency resources (see page 9, TTI Shortening In UL; The Figure of page 9 discloses the UE sends a scheduling request to the eNB via TTI shortening), and  4PRELIMINARY AMENDMENTAttorney Docket No.: Q246845 
Appln. No.: 16/428,659wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe (see page 10, TTI Shortening in DL; The Figure on page 10 discloses a TTI of half the duration of the subframe allocated to UE2-PDSCH2 at subframe n, and a TTI shorter than half the duration of the subframe allocated to UE2-PDSCH1 at subframe n).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the at least one processor is configured to allocate a plurality of time-frequency resources to at least one radio terminal” or “wherein the plurality of time-frequency resources are used to transmit or receive a transport block in accordance with a transmission time interval (TTI) or “wherein the TTI corresponds with an integer multiple of an OFDM symbol” or “wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe” as taught by Ericsson NPL in the combined system of Horiuchi, Dai and Sahlin to provide higher TCP throughput (see page 3 of Ericsson NPL).
Regarding Claim 13, Although the combination of Horiuchi, Dai and Sahlin discloses the communication method as set forth above,
The combination of Horiuchi, Dai and Sahlin does not explicitly disclose “the communication method further comprising allocating a plurality of time-frequency resources to at least one radio terminal” or “wherein the plurality of time-frequency resources are used to transmit or receive a transport block in accordance with a transmission time interval (TTI)” or “wherein the TTI is shorter than a duration of the first subframe and the second subframe” or “wherein the TTI corresponds with an integer multiple of an OFDM symbol” or “wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe”.
However, Ericsson NPL discloses the communication method, the communication method further comprising allocating a plurality of time-frequency resources to at least one radio terminal (see page 10, TTI Shortening in DL; The Figure on page 10 discloses scheduling, i.e. allocating time-frequency resources to UE1-PDSCH, UE2-PDSCH1 and UE2-PDSCH2 at subframe n), 
wherein the plurality of time-frequency resources are used to transmit or receive a transport block in accordance with a transmission time interval (TTI) (see page 9, TTI Shortening In UL; The Figure of page 9 discloses the eNB sends a grant to the UE via TTI shortening), 
wherein the TTI is shorter than a duration of the first subframe and the second subframe (see page 10, TTI Shortening in DL; The Figure on page 10 discloses a TTI of half the duration of the subframe allocated to UE2-PDSCH2 at subframe n, and a TTI shorter than half the duration of the subframe allocated to UE2-PDSCH1 at subframe n), 
wherein the TTI corresponds with an integer multiple of an OFDM symbol (see page 10, TTI Shortening in DL; The figure of page 10 discloses a TTI which is 7 times larger than a symbol duration  The one allocated to UE2 - PDSCH2 - at subframe n), and
wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe (see page 10, TTI Shortening in DL; The Figure on page 10 discloses a TTI of half the duration of the subframe allocated to UE2-PDSCH2 at subframe n, and a TTI shorter than half the duration of the subframe allocated to UE2-PDSCH1 at subframe n).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the communication method further comprising allocating a plurality of time-frequency resources to at least one radio terminal” or “wherein the plurality of time-frequency resources are used to transmit or receive a transport block in accordance with a transmission time interval (TTI)” or “wherein the TTI is shorter than a duration of the first subframe and the second subframe” or “wherein the TTI corresponds with an integer multiple of an OFDM symbol” or “wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe” as taught by Ericsson NPL in the combined system of Horiuchi, Dai and Sahlin to provide higher TCP throughput (see page 3 of Ericsson NPL).
Regarding Claim 18, Although the combination of Horiuchi, Dai and Sahlin discloses the communication method as set forth above, 
The combination of Horiuchi, Dai and Sahlin does not explicitly disclose “the communication method further comprising transmitting or receiving a transport block in accordance with a transmission time interval (TTI)” or “wherein the TTI is shorter than a duration of the first subframe and the second subframe” or “wherein the TTI corresponds with an integer multiple of an OFDM symbol” or “wherein the transport block is transmitted using a plurality of time-frequency resources” or “wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe”.
However, Ericsson NPL discloses the communication method, the communication method further comprising transmitting or receiving a transport block in accordance with a transmission time interval (TTI) (see page 9, TTI Shortening In UL; The Figure of page 9 discloses the eNB sends a grant to the UE via TTI shortening), 7PRELIMINARY AMENDMENTAttorney Docket No.: Q246845 Appln. No.: 16/428,659 
wherein the TTI is shorter than a duration of the first subframe and the second subframe (see page 10, TTI Shortening in DL; The Figure on page 10 discloses a TTI of half the duration of the subframe allocated to UE2-PDSCH2 at subframe n, and a TTI shorter than half the duration of the subframe allocated to UE2-PDSCH1 at subframe n), 
wherein the TTI corresponds with an integer multiple of an OFDM symbol (see page 10, TTI Shortening in DL; The figure of page 10 discloses a TTI which is 7 times larger than a symbol duration  The one allocated to UE2 - PDSCH2 - at subframe n),
wherein the transport block is transmitted using a plurality of time-frequency resources (see page 9, TTI Shortening In UL; The Figure of page 9 discloses the UE sends a scheduling request to the eNB via TTI shortening), and 
wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe (see page 10, TTI Shortening in DL; The Figure on page 10 discloses a TTI of half the duration of the subframe allocated to UE2-PDSCH2 at subframe n, and a TTI shorter than half the duration of the subframe allocated to UE2-PDSCH1 at subframe n).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the communication method further comprising transmitting or receiving a transport block in accordance with a transmission time interval (TTI)” or “wherein the TTI is shorter than a duration of the first subframe and the second subframe” or “wherein the TTI corresponds with an integer multiple of an OFDM symbol” or “wherein the transport block is transmitted using a plurality of time-frequency resources” or “wherein a duration of the plurality of time-frequency resources is shorter than the duration of the first subframe and the second subframe” as taught by Ericsson NPL in the combined system of Horiuchi, Dai and Sahlin to provide higher TCP throughput (see page 3 of Ericsson NPL).

Claims 21-22, 25-26, 29-30, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi in view of Dai and further in view of Kim et al (US 2012/0140703 A1), hereinafter Kim.
Regarding Claim 21, Although the combination of Horiuchi and Dai discloses the radio station as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the slot is a second half of the second subframe”.
However, Kim discloses the radio station, wherein the slot is a second half of the second subframe (see Figure 26 and paragraph 136; wherein the slot/slot is a second/second half/(2nd slot) of the second subframe/subframe #m).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the slot is a second half of the second subframe” as taught by Kim in the combined system of Horiuchi and Dai to provide a signal transmission method in which a reduction in available time resources in the backhaul uplink between a relay station and a base station due to a guard time or the reception of a signal from a R-UE is taken into consideration (see page 1, paragraph 9, lines 4-7 of Kim).
Regarding Claim 22, Although the combination of Horiuchi and Dai discloses the radio station as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the slot is a second slot of the second subframe”.
However, Kim discloses the radio station, wherein the slot is a second slot of the second subframe (see Figure 26 and paragraph 136; wherein the slot/slot is a second/second slot/(2nd slot) of the second subframe/subframe #m).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the slot is a second half of the second subframe” as taught by Kim in the combined system of Horiuchi and Dai to provide a signal transmission method in which a reduction in available time resources in the backhaul uplink between a relay station and a base station due to a guard time or the reception of a signal from a R-UE is taken into consideration (see page 1, paragraph 9, lines 4-7 of Kim).
Regarding Claim 25, Although the combination of Horiuchi and Dai discloses the radio terminal as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the slot is a second half of the second subframe”.
However, Kim discloses the radio terminal, wherein the slot is a second half of the second subframe (see Figure 26 and paragraph 136; wherein the slot/slot is a second/second half/(2nd slot) of the second subframe/subframe #m).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the slot is a second half of the second subframe” as taught by Kim in the combined system of Horiuchi and Dai to provide a signal transmission method in which a reduction in available time resources in the backhaul uplink between a relay station and a base station due to a guard time or the reception of a signal from a R-UE is taken into consideration (see page 1, paragraph 9, lines 4-7 of Kim).
Regarding Claim 26, Although the combination of Horiuchi and Dai discloses the radio terminal as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the slot is a second slot of the second subframe”.
However, Kim discloses the radio terminal, wherein the slot is a second slot of the second subframe (see Figure 26 and paragraph 136; wherein the slot/slot is a second/second slot/slot of the second subframe/subframe #m).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the slot is a second slot of the second subframe” as taught by Kim in the combined system of Horiuchi and Dai to provide a signal transmission method in which a reduction in available time resources in the backhaul uplink between a relay station and a base station due to a guard time or the reception of a signal from a R-UE is taken into consideration (see page 1, paragraph 9, lines 4-7 of Kim).
Regarding Claim 29, Although the combination of Horiuchi and Dai discloses the communication method as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the slot is a second half of the second subframe”.
However, Kim discloses the communication method, wherein the slot is a second half of the second subframe (see Figure 26 and paragraph 136; wherein the slot/slot is a second/second half/(2nd slot) of the second subframe/subframe #m).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the slot is a second half of the second subframe” as taught by Kim in the combined system of Horiuchi and Dai to provide a signal transmisison method in which a reduction in available time resources in the backhaul uplink between a relay station and a base station due to a guard time or the reception of a signal from a R-UE is taken into consideration (see page 1, paragraph 9, lines 4-7 of Kim).
Regarding Claim 30, Although the combination of Horiuchi and Dai discloses the communication method as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the slot is a second slot of the second subframe”.
However, Kim discloses the communication method, wherein the slot is a second slot of the second subframe (see Figure 26 and paragraph 136; wherein the slot/slot is a second/second slot/(2nd slot) of the second subframe/subframe #m).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the slot is a second slot of the second subframe” as taught by Kim in the combined system of Horiuchi and Dai to provide a signal transmission method in which a reduction in available time resources in the backhaul uplink between a relay station and a base station due to a guard time or the reception of a signal from a R-UE is taken into consideration (see page 1, paragraph 9, lines 4-7 of Kim).
Regarding Claim 33, Although the combination of Horiuchi and Dai discloses the communication method as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the slot is a second half of the second subframe”.
However, Kim discloses the communication method, wherein the slot is a second half of the second subframe (see Figure 26 and paragraph 136; wherein the slot/slot is a second/second half/(2nd slot) of the second subframe/subframe #m).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the slot is a second half of the second subframe” as taught by Kim in the combined system of Horiuchi and Dai to provide a signal transmission method in which a reduction in available time resources in the backhaul uplink between a relay station and a base station due to a guard time or the reception of a signal from a R-UE is taken into consideration (see page 1, paragraph 9, lines 4-7 of Kim).
Regarding Claim 34, Although the combination of Horiuchi and Dai discloses the communication method as set forth above,
The combination of Horiuchi and Dai does not explicitly disclose “wherein the slot is a second slot of the second subframe”.
However, Kim discloses the communication method, wherein the slot is a second slot of the second subframe (see Figure 26 and paragraph 136; wherein the slot/slot is a second/second half/(2nd slot) of the second subframe/subframe #m).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the slot is a second slot of the second subframe” as taught by Kim in the combined system of Horiuchi and Dai to provide a signal transmission method in which a reduction in available time resources in the backhaul uplink between a relay station and a base station due to a guard time or the reception of a signal from a R-UE is taken into consideration (see page 1, paragraph 9, lines 4-7 of Kim).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al (US 2015/0110026 A1) discloses Method for Configuring Resource Block for Search Region of Downlink Control Channel In Wireless Communication System, and Apparatus Therefor.  Specifically, see Figures 4, 4a, 5 and paragraphs 52-58 and paragraphs 63-66.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469